Title: To James Madison from Jacob Wagner, 28 August 1804
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 28 Augt. 1804.
I have had the honor to receive your favor of the 26th. inst. The letter to Genl. Armstrong, with the new commission and credence, was forwarded to New York to the care of Mr. Gelston, with a request to forward it by a safe and early conveyance, if there was no prospect of overtaking him before he left the port. By this post I forward duplicates of those documents for signature and by the next I shall have triplicates prepared. Mr. Pichon has at length announced the change in the French Government, as you will find by his letter. How far a more direct recognition of this revolution than is contained in the new credence and will be made in the answer to Mr. Pichon, is necessary or adviseable, the President will judge of course.
From the letter of Messrs. Degen & Purviance it appears that Mr. Lear has contented the Dey of Algiers for the annuities due him up to the month of September last. The Sally’s cargo, which was wrecked near Cadiz, has been repeated by a vessel, which is nearly ready to sail from Norfolk, which, together with the brass cannon about to be manufactured here, will be more than sufficient, I hope, to discharge the annuity for the current year. The two cargoes which were computed by the Dey as payment for one year’s annuity cost us, without freight, not more than $14,000, but as in your letter to Mr. Lear it was calculated that $16,000 more would be necessary for that purpose, our funds at the disposal of Mr. Lear have improved thus much, if the other year’s payment did not exceed $30,000. As well on this account as because he has drawn for $23,000 through Leghorn, I shall immediately desire the office of the Secretary of the Treasury to forbear to take measures for remitting to Sir F. Baring and Co. £4,500, for his use, as promised by the Secretary and intimated to Mr. Lear, until I hear from you. I have also requested Mr. Goldsborough of the Navy Office to check the purchase of the other cargo intended for Algiers, which was to be executed by Mr. Wingate, until I could hear from you, if he has not already contracted. With respect to this cargo we proceeded at a venture; as therefore it is not expected and is not due since Mr. Lear’s settlement, it appears to me that it would be better, if possible, to suspend it until we hear the particulars of his negotiation.
As the letter written to Paris respecting Mr. Barney’s claim is dated subsequently to the decision, it is not clear that there is a necessity for communicating it. If you should be of this opinion, and will have the goodness to sign a blank about three inches from the top of the second page, placing above it the usual conclusion of a letter by way of safe-guard, the alteration may take place. Enclosed are letters for the Attorney for Maryland and the Collector at Baltimore, whose duty it was to watch over and report such infractions, without a special instruction, if in fact any happened. I have the honor to be, Sir, With great respect & attachmt. Your most obed servt.
Jacob Wagner
P. S. Since the rejection of a claim by the Board of Commrs. is not final, Mr. B’s may be revived, and there is therefore the more reason to apprise him of the difficulties he may find in his way as far as the letter to Mr. Skip-with may produce them.
